  Case 18-34808-SLM               Doc 568     Filed 06/11/19 Entered 06/11/19 16:56:04                     Desc Main
                                             Document      Page 1 of 7




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1


LOWENSTEIN SANDLER LLP
                                                                           Order Filed on June 11, 2019 by
Kenneth A. Rosen, Esq.                                                     Clerk, U.S. Bankruptcy Court -
Joseph J. DiPasquale, Esq.                                                     District of New Jersey
Eric S. Chafetz, Esq.
Michael Papandrea, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Counsel to the Debtors and
Debtors-in-Possession


In re:                                                          Chapter 11

FRANK THEATRES BAYONNE/SOUTH                                    Case No. 18-34808 (SLM)
COVE, LLC, et al.,1
                                                                Jointly Administered
                             Debtors.
                                                                Hearing Date: July 1, 2019 at 10:00 a.m. (ET)

              AMENDED ORDER (I) AUTHORIZING THE REJECTION OF CERTAIN
              UNEXPIRED LEASES OF NON-RESIDENTIAL REAL PROPERTY, (II)
              AUTHORIZING THE ABANDONMENT OF RELATED PROPERTY, (III)
               ESTABLISHING A CLAIMS BAR DATE, AS APPLICABLE, AND (IV)
                             GRANTING RELATED RELIEF

             The relief set forth on the following pages, numbered two (2) through and including five

    (5), is hereby ORDERED.
    DATED: June 11, 2019

    1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
    as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
    Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
    Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
    Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
    LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
    (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
    LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
    Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
    (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).

    35986/2
    06/10/2019 204443707.1
Case 18-34808-SLM              Doc 568       Filed 06/11/19 Entered 06/11/19 16:56:04                     Desc Main
                                            Document      Page 2 of 7


 Page:          2
 Debtor:        Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:      18-34808 (SLM)
 Caption:       Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-residential
                Real Property, (II) Authorizing the Abandonment of Related Property,
                (III) Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief


           Upon the motion (the “Motion”) [Docket No. 40]2 of the Debtors in the above-captioned

 Chapter 11 Cases seeking, pursuant to sections 105(a), 365(a), and 554 of the Bankruptcy Code

 and rule 6006 and 6007 of the Federal Rules of Bankruptcy Procedure, the entry of an order (i)

 authorizing the Debtors’ rejection of certain unexpired leases of non-residential real property, as

 listed on Exhibit A attached hereto, (ii) authorizing the abandonment of Related Property, (iii)

 establishing a deadline to file proofs of claim, as applicable, and (iv) granting related relief; and

 the Court having determined that the relief sought in the Motion is in the best interest of the

 Debtors, their estates and creditors, and other parties-in-interest; and the Court having

 jurisdiction to consider the Motion and the relief requested therein; venue being proper before

 the Court pursuant to 28 U.S.C. §§ 1408 and 1409; consideration of the Motion and the relief

 requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that

 proper and adequate notice of the Motion has been given and that no other or further notice is

 necessary; and upon the record herein; and after due deliberation thereon; and good and

 sufficient cause appearing therefor;

           IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The Designated Leases listed on Exhibit A (collectively, the “Rejected Leases”)

 are, or shall be, deemed rejected effective as of the Rejection Date indicated on Exhibit A.




 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                           -2-
Case 18-34808-SLM        Doc 568      Filed 06/11/19 Entered 06/11/19 16:56:04              Desc Main
                                     Document      Page 3 of 7


 Page:       3
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:   18-34808 (SLM)
 Caption:    Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-residential
             Real Property, (II) Authorizing the Abandonment of Related Property,
             (III) Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief


        3.      With respect to the Designated Leases listed on Exhibit B, the Motion is hereby

 adjourned to July 1, 2019, at 10:00 a.m. (ET). For the avoidance of doubt, the deadline to

 object to the Motion has expired, except with respect to Blacksburg APF Partners, LLC

 (“Blacksburg”), which has requested an extension of its objection deadline.             Blacksburg’s

 deadline to object to the Motion shall be 4:00 p.m. (ET) on the date that is seven (7) days prior to

 the hearing on the Motion.

        4.      The counterparties to the Rejected Leases shall be prohibited from setting off or

 otherwise using security deposits or other monetary deposits in their possession or control to

 reduce their claim(s) against the Debtors without prior Court approval.

        5.      Any party in interest that asserts a claim arising out of, or related to, the rejection

 of Rejected Leases and/or the removal or disposition of Related Property, must file a proof of

 claim within thirty (30) days after the entry of this Order (the “Rejection Bar Date”). If such a

 claim is not filed by the applicable Rejection Bar Date, said claim shall be barred from receiving

 any distribution in these Chapter 11 Cases.

        6.      The rights of all parties, including that of the Debtors, to contest any and all

 claims arising out of, or related to, the rejection by the Debtors of the Rejected Leases and

 Contracts and/or the removal or disposition of Related Property are fully preserved.

        7.      The Debtors are deemed to have abandoned the Related Property as of the

 applicable Rejection Date. Moreover, the landlord of any premises subject to a Rejected Lease

 may, in their sole discretion and without further notice, dispose of such Related Property on or


                                                  -3-
Case 18-34808-SLM            Doc 568     Filed 06/11/19 Entered 06/11/19 16:56:04            Desc Main
                                        Document      Page 4 of 7


 Page:           4
 Debtor:         Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:       18-34808 (SLM)
 Caption:        Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-residential
                 Real Property, (II) Authorizing the Abandonment of Related Property,
                 (III) Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief


 after the applicable Rejection Date without liability to the Debtors or third parties and, to the

 extent applicable, the automatic stay is modified to allow such disposition. The Debtors shall

 use reasonable efforts to remove any leased Related Property from the premises subject to a

 Rejected Lease prior to the applicable Rejection Date.

           8.       The right of any party-in-interest to assert a claim against the Debtors’ estate for

 costs associated with the removal or disposition of Related Property is fully preserved; provided

 that any such claim must be filed by the applicable Rejection Bar Date; and provided further that

 the rights of all parties, including those of the Debtors, to contest any such claim are fully

 preserved.

           9.       The Debtors shall notify any party known the by the Debtors to assert or hold an

 interest in the Related Property by service of this Order on such party.

           10.      The requirements set forth in Bankruptcy Rules 6006 and 6007 and Local Rule

 6007-1, are satisfied by the contents of the Motion or otherwise deemed waived.

           11.      Consistent with Bankruptcy Rule 6006(g), this Order constitutes a separate order

 with respect to each Rejected Lease and the notice of rejection of such Rejected Lease covered

 hereby.

           12.      The requirement set forth in Local Rule 9013-1(a)(3) that any motion or other

 request for relief be accompanied by a memorandum of law is hereby deemed satisfied by the

 contents of the Motion or otherwise waived.




                                                    -4-
Case 18-34808-SLM         Doc 568     Filed 06/11/19 Entered 06/11/19 16:56:04             Desc Main
                                     Document      Page 5 of 7


 Page:        5
 Debtor:      Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18-34808 (SLM)
 Caption:     Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-residential
              Real Property, (II) Authorizing the Abandonment of Related Property,
              (III) Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief


        13.      The Debtors are authorized and empowered to take all actions necessary to

 implement the relief granted in this Order.

        14.      Notwithstanding any applicability of any of the Bankruptcy Rules, the terms and

 conditions of this Order shall be immediately effective and enforceable upon its entry.

        15.      The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




                                                 -5-
Case 18-34808-SLM              Doc 568       Filed 06/11/19 Entered 06/11/19 16:56:04                     Desc Main
                                            Document      Page 6 of 7


                                                    EXHIBIT A

                                                  Rejected Leases

 Address of Subject               Landlord               Related Property1              Contact             Rejection
     Property                   Name/Address                                         Name/Address             Date
                                                            (if applicable)
                                                                                      for Related
                                                                                      Property (if
                                                                                      applicable)
                                                                                                            5/31/19
 Rio                          Rio Mall, LLC                      TBD                       TBD
 3801 Route 9 South           1003 W Indiantown
 Suite 1, Rio Grande,         Rd, Suite 201
 NJ 08242                     Jupiter, FL 33458
                                                                                                            5/31/19
 Galleria                     GSPC, LTD                          TBD                       TBD
 2111 Tamiami Trail           PO Box 35
 Venice, FL 34293             Estero, FL 33929




 1
     Related Property being abandoned by the Debtors may include such property in which a third party has an interest.


 35986/2
 06/10/2019 204443707.1
Case 18-34808-SLM              Doc 568       Filed 06/11/19 Entered 06/11/19 16:56:04                     Desc Main
                                            Document      Page 7 of 7


                                                    EXHIBIT B

                  Designated Leases with Respect to Which the Motion is Continued

       Address of Subject               Landlord                 Related            Contact              Rejection
           Property                   Name/Address              Property2        Name/Address              Date
                                                                                  for Related
                                                            (if applicable)
                                                                                  Property (if
                                                                                  applicable)
                                                                                                            TBD
 Blacksburg                          Blacksburg APF               TBD                  TBD
 1614 South Main Street              Partners, LLC
 Blacksburg, VA 24060                c/o Chrysolite
                                     Management
                                     Group LLC
                                     226 Wexler
                                     Street, Suite 200
                                     Kingsport, TN
                                     37660
                                                                                                            TBD
 Cary                                KRG/PRISA II                 TBD                  TBD
 1140 Parkside Main Street           Parkside, LLC
 Cary, NC 27519                      30 South
                                     Meridian, Suite
                                     1100
                                     Indianapolis,
                                     Indiana 46204




 2
     Related Property being abandoned by the Debtors may include such property in which a third party has an interest.



                                                          -2-
